Marshall, Ch. J.,
declined giving an opinion, conceiving himself to be, in a remote degree, interested in the stock of the insurance company.
*The other three judges delivered their opinions seriatim, as-follows:
Washington, J.
It does not appear upon the record, that any other-evidence was offered, to prove the vessel unsound on the 24th of October, than the report of the surveyors. No parol testimony appears to have been offered, to explain the report, or to apply it to the time of commencing the-risk. The bill of exceptions is repugnant. It asks an opinion, predicated upon the unsoundness of the vessel on the 24th of October, and relies upon the report of the surveyors, which applies only to the 81st of October. Iff it was intended to bring before this court, the propriety of admitting parol evidence to explain the report, that question does not appear to arise from, the record. I see no reason for reversing the judgment.
I do not, however, mean to be understood, that if parol evidence had been offered, it would have been proper to receive it. I give no opinion upon that, point.
Paterson, J.
No parol evidence appears upon the record to show that the report of the surveyors referred to the 24th of October. The conclusiveness of the report, therefore, did not come before the court. It is not a point, in the cause.
Cushing, J.
This is an action on a policy of insurance. The defence set up is, that the vessel was unsound and rotten on the 24th of October,., when the risk commenced ; and it is alleged, that the report of the surveyors is conclusive evidence of that fact. But the report does not apply to-that time. Let the judgment be affirmed, with costs.